EXHIBIT 10.28

SECOND AMENDMENT

TO THE KEYCORP

EXCESS CASH BALANCE PENSION PLAN

WHEREAS, KeyCorp has established the KeyCorp Excess Cash Balance Pension Plan
(the “Plan”), and

WHEREAS, the Board of Directors of KeyCorp has authorized its Compensation
Committee to permit amendments to the Plan, and

WHEREAS, the Compensation Committee of the Board of Directors of KeyCorp has
determined it desirable to amend the Plan and has accordingly authorized the
execution of this Second Amendment,

NOW, THEREFORE, pursuant to such action of the Compensation Committee, the Plan
is hereby amended as follows:

 

  1. Article III, Section 3.1 shall be amended to delete it in its entirety and
to substitute therefore the following:

“3.1 Eligibility. A Participant shall be eligible for an Excess Pension Benefit
hereunder if the Participant (i) terminates employment with an Employer on or
after age 55 with five or more years of Credited Service, (ii) terminates his or
her active employment with an Employer upon becoming Disabled after completing
five or more years of Credited Service and disability benefits have ceased under
the KeyCorp Long-Term Disability Plan due to the Participant’s election of an
Early or Normal Retirement under the Pension Plan, or (iii) dies after
completing five years of Credited Service, and has a Beneficiary who is eligible
for a benefit under the Pension Plan.

Effective January 1, 2003 a Participant shall also be eligible for an Excess
Pension Benefit if the Participant becomes involuntarily terminated from his or
her employment with an Employer for reasons other than the Participant’s
Discharge for Cause, and (i) as of the Participant’s termination date the
Participant has a minimum of twenty-five (25) or more years of Credited Service,
and (ii) the Participant enters into a written non-solicitation and non-compete
agreement under terms that are satisfactory to the Employer.

For purposes of this Section 3.1, hereof, the term “Discharge for Cause” shall
mean a Participant’s employment termination that is the result of the
Participant’s violation of the Employer’s policies, practices or procedures,
violation of city, state, or federal law, or failure to perform his or her
assigned job duties in a satisfactory manner. The Employer in its sole and
absolute discretion shall determine whether a Participant has been Discharged
for Cause.

Notwithstanding any of the forgoing provisions of this Section 3.1, however, a
Participant’s eligibility for an Excess Pension Benefit shall be subject to the
election requirements of Article V of the Plan.”

 

  2. The amendment set forth in Paragraph 1 shall be effective as of January 1,
2003.

 

  3. Except as otherwise amended herein, the Plan shall remain in full force and
effect.

IN WITNESS WHEREOF, KeyCorp has caused this Second Amendment to the Plan to be
executed by its duly authorized officer to be effective as of the first day of
January, 2003.

 

KEYCORP By:  

/s/ Steven N. Bulloch

Title: Assistant Secretary